In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated March 22, 2000, which, after a hearing, denied the petitioner’s request *599to be released to parole, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated March 29, 2001, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner’s appeal must be dismissed as academic because the petitioner has reappeared before a different panel of the New York State Board of Parole (hereinafter the Board), his parole request has been denied again, and he is being held pursuant to the subsequent determination (see Matter of Lloyd v New York State Div. of Parole, 217 AD2d 548, 549 [1995]; Matter of James v Russi, 211 AD2d 719 [1995]; Matter of Lee v Russi, 211 AD2d 720 [1995]).
In any event, we would have affirmed the order and judgment because the Board’s determination was made in accordance with the law and the petitioner did not make a showing of “irrationality bordering on impropriety” (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]; see Executive Law § 259-i [5]; Matter of Romer v Travis, 299 AD2d 553 [2002]; Matter of Almeyda v New York State Div. of Parole, 290 AD2d 505 [2002]; Matter of Silmon v Travis, 266 AD2d 296 [1999], affd 95 NY2d 470 [2000]; Matter of Secilmic v Keane, 225 AD2d 628 [1996]; Matter of McLain v New York State Div. of Parole, 204 AD2d 456 [1994]). Ritter, J.P., S. Miller, Goldstein and Adams, JJ., concur.